DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed 08/20/2021 has been entered. Claims 1-6 remain pending in the application. 
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2018-234497 filed on 12/14/2018.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable by 506 (JP3858506) in view of Correia (US20030069690).
Regarding claim 1, 506 teaches A vehicle control device for controlling traveling of an autonomous driving vehicle that performs autonomous traveling, the vehicle control device comprising:
([0037] disclosing communication area storage that stores communication area “roadside machine” along the travel route, which is interpreted as storing map information showing the positions of roadside machines that transmit radio signal, i.e. communication area”) ;
 control the autonomous driving vehicle so that the autonomous driving vehicle travels along the route([0034] disclosing a computer for controlling the travel of the vehicle autonomously along the travel route).
506 does not teach a processor configured to set a route where the autonomous driving vehicle is to travel when a current position, of the autonomous driving vehicle, that is measured by a positioning portion provided in the autonomous driving vehicle is included within a predetermined distance from the position of the roadside machine on the map information and the autonomous driving vehicle approaches the position where the roadside machine is provided, the route being set so that a communication portion provided in the autonomous driving vehicle receives the radio signal; 
Correia teaches a processor configured to set a route where the autonomous driving vehicle is to travel when a current position, of the autonomous driving vehicle, that is measured by a positioning portion provided in the autonomous driving vehicle is included within a predetermined distance from the position of the roadside machine on the map information and the autonomous driving vehicle approaches the position where ([0041]-[0042] disclosing enhanced directory assistance “route setting” selects a point of interest “roadside machine” in the proximity “predetermined distance” of the mobile vehicle location along the route “from information map”. [0060] disclosing route instructions to the point of interest. The roadside machine is interpreted to be a point of interest).
506 and Correia are analogous art because they are in the same field of endeavor, vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of 506 to incorporate the teaching of Correia of a processor configured to set a route where the autonomous driving vehicle is to travel when a current position, of the autonomous driving vehicle, that is measured by a positioning portion provided in the autonomous driving vehicle is included within a predetermined distance from the position of the roadside machine on the map information and the autonomous driving vehicle approaches the position where the roadside machine is provided, the route being set so that a communication portion provided in the autonomous driving vehicle receives the radio signal in order to navigate a vehicle to a point of interest such as a communication area.



controlling the autonomous driving vehicle so that the autonomous driving vehicle travels along the route ([0034] disclosing a computer for controlling the travel of the vehicle autonomously along the travel route).
506 does not teach setting a route where the autonomous driving vehicle is to travel when a current position, of the autonomous driving vehicle, that is measured by a positioning portion provided in the autonomous driving vehicle is included within a predetermined distance from a position of a roadside machine on map information, and the autonomous driving vehicle approaches a position where the roadside machine is provided, the roadside machine being configured to transmit a radio signal including predetermined information, the route being set so that a communication portion provided in the autonomous driving vehicle receives the radio signal;
Correia teaches setting a route where the autonomous driving vehicle is to travel when a current position, of the autonomous driving vehicle, that is measured by a positioning portion provided in the autonomous driving vehicle is included within a predetermined distance from a position of a roadside machine on map information, and the autonomous driving vehicle approaches a position where the roadside machine is provided, the roadside machine being configured to transmit a radio signal including predetermined information, the route being set so that a communication portion provided in the autonomous driving vehicle receives the radio signal ([0041]-[0042] disclosing enhanced directory assistance “route setting” selects a point of interest “roadside machine” in the proximity “predetermined distance” of the mobile vehicle location along the route “from information map”. [0060] disclosing route instructions to the point of interest. The roadside machine is interpreted to be a point of interest).
506 and Correia are analogous art because they are in the same field of endeavor, vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of 506 to incorporate the teaching of Correia of setting a route where the autonomous driving vehicle is to travel when a current position, of the autonomous driving vehicle, that is measured by a positioning portion provided in the autonomous driving vehicle is included within a predetermined distance from a position of a roadside machine on map information, and the autonomous driving vehicle approaches a position where the roadside machine is provided, the roadside machine being configured to transmit a radio signal including predetermined information, the route being set so that a communication portion provided in the autonomous driving vehicle receives the radio signal in order to navigate a vehicle to a point of interest such as a communication area.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable by 506 (JP3858506) in view of Correia (US20030069690) and Dave (US9057620).


the map information further shows a range where the radio signal is receivable(506 [0031] and figure 2 disclosing the reception area of the communication device “radio signal”) ; and
the processor sets the route by referring to the map information so that the route overlaps with the range where the radio signal is receivable (Correia [0041]-[0042] disclosing enhanced directory assistance “route setting” selects a point of interest “roadside machine” in the proximity “predetermined distance” of the mobile vehicle location along the route “from information map”. [0060] disclosing route instructions to the point of interest. It is interpreted that the route overlaps with the range where the radio signal is receivable since the route is set to the point of interest region).
506 as modified by Correia does not teach so that the route overlaps with the range where the radio signal is receivable.
Dave teaches so that the route overlaps with the range where the radio signal is receivable(col 6 lines 8-20 disclosing a route based on a the wireless network signal strength, which is interpreted to mean a route overlaps with the range where the radio signal is receivable.
506 as modified by Correia and Dave are analogous art because they are in the same field of endeavor, vehicle routing. It would have been obvious to one of ordinary in order to travel along a route with the highest signal strength.
 
Regarding claim 3, 506 as modified by Correia and Dave teaches The vehicle control device according to claim 2 wherein the processor sets the route so that a distance of the route included in the range where the radio signal is receivable is maximum (Dave col 6 lines 36-67 disclosing calculating a route with a score based on wireless signal strength along the route, routes passing through the higher wireless network signal strength is scored more favorably. This is interpreted as the route is set where the radio signal is receivable is maximum).
506 as modified by Correia and Dave are analogous art because they are in the same field of endeavor, vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of 506 as modified by Correia and Dave to incorporate the teaching of Dave of wherein the processor sets the route so that a distance of the route included in the range where the radio signal is receivable is maximum in order to travel along a route with the highest signal strength.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable by 506 (JP3858506) in view of Correia (US20030069690) and Evans (US10832062).

Regarding claim 4, 506 as modified by Correia teaches The vehicle control device according to claim 1. 506 as modified by Correia does not teach wherein the processor is further configured to: detect an object shown on each of a series of images sequentially provided from an imaging portion provided in the autonomous driving vehicle, by inputting the images into a discriminator learning in advance to detect a predetermined object; and track the object thus detected over the series of images, wherein, the processor sets a target position of the autonomous driving vehicle at each time on the route so that the object thus tracked does not disturb reception of the radio signal from the roadside machine at a position of the autonomous driving vehicle at each time on the route.
Evans teaches  detect an object shown on each of a series of images sequentially provided from an imaging portion provided in the autonomous driving vehicle, by inputting the images into a discriminator learning in advance to detect a predetermined object(col 4 lines 43-67 disclosing detecting using an image sensor at least a first, second and third images “series of images” of another vehicle “object”. Col 5 lines 3-20 disclosing inputting the images in a neural network to detect the other vehicle “object”. Col 16 lines-col 17 line 15 disclosing the use of discriminant analysis “discriminator learning” to detect objects) ; and
(col 4 lines 43-67 disclosing the tracking of the other vehicle “object” over a series of images. Col 12 line 31 disclosing the controlling of the vehicle based on the tracked object based on the series of objects which is interpreted as setting a target position of the vehicle at each time on the route so there is no interference with the other vehicle “object”).
506 as modified by Correia and Evans are analogous art because they are in the same field of endeavor, vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of 506 as modified by Correia to incorporate the teaching of Evans detect an object shown on each of a series of images sequentially provided from an imaging portion provided in the autonomous driving vehicle, by inputting the images into a discriminator learning in advance to detect a predetermined object; and track the object thus detected over the series of images, wherein, the processor sets a target position of the autonomous driving vehicle at each time on the route so that the object thus tracked does not disturb reception of the radio signal from the roadside machine at a position of the autonomous driving vehicle at each time on the route. It would have been obvious to try in order to detect and track an object that may interfere with the own vehicle.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable by 506 (JP3858506) in view of Correia (US20030069690) and An (US20170221366).
Regarding claim 5, 506 as modified by Correia teaches The vehicle control device according to claim 1. 506 as modified by Correia does not teach wherein: the roadside machine is provided at an intersection where a traffic light is provided; the predetermined information includes information indicative of a lighting state of the traffic light; and when processor receives the radio signal via the communication portion, the processor sets a target position of the autonomous driving vehicle at each time on the route by referring to the information indicative of the lighting state of the traffic light.
An teaches the roadside machine is provided at an intersection where a traffic light is provided; the predetermined information includes information indicative of a lighting state of the traffic light([0052]-[0054] and [0063] disclosing a traffic light infrastructure “roadside machine” at a traffic light includes the signal type “lighting state of traffic light”) ; and
when the processor receives the radio signal via the communication portion, the processor sets a target position of the autonomous driving vehicle at each time on the route by referring to the information indicative of the lighting state of the traffic light([0097]-[0102] discloses controlling the vehicle at each light based on the light state provided by the traffic light infrastructure “roadside machine”. The controlling includes stopping, proceeding through a light or turning depending on the light signal “sets target position by referring to the information indicative of the light state of the traffic light”).
in order to navigate an autonomous vehicle through a traffic intersection having a traffic light signal.
Response to Arguments
Applicant's arguments filed 08/20/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument with respect to the means plus function invocation, the means plus interpretation has been removed.
In response to applicant’s argument regarding claims 1 and 6 that “JP 506 and Correia fails to teach the limitation of claims 1 and 6, and that the examiner appears to equate the point of interest of Correia to the claimed roadside machine. The examiner further appears to equate guiding the vehicle towards the point of interest in Correia to the claimed invention of setting a route so that the vehicle receives the radio signal.... Correia fails to teach or suggest setting the point of interest such that a vehicle receives a radio signal”. In response to applicant’s argument against the reference individually, one cannot See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 506 teaches a map of roadside machines as points of interest [0037], the roadside machine being transmits a radio signal that is received by the vehicle on its route. While 506 does not teach navigating towards the roadside machine that transmits a signal, it does teach communicating with the machine along the route and based on the signal strength of the roadside machine on the map, see [0031] for radio signal reception area. Correia cures the deficiencies of 506 by teaching selecting a point of interest in the proximity of the autonomous vehicle and navigating towards the point of interest, see at least [0041]-[0042] and [0060]. By combining 506 and Correia, the point of interest can be a roadside machine that communicates with the vehicle and as the vehicle travels towards the point of interest which can be a roadside machine, the radio signal is received.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20100070167 disclosing a route along which roadside devices are identified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664